Filed 4/28/22 P. v. Hickerson CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A162243
 v.
 JASON CARMICHAEL                                                       (Solano County
 HICKERSON, JR.,                                                        Super. Ct. No. VCR234907)
             Defendant and Appellant.

         Following the denial of his motion to suppress, defendant, Jason
Carmichael Hickerson, Jr.,1 pleaded no contest to possession of a firearm by a
felon. He raises a single issue on appeal—that his motion to suppress should
have been granted because, at the time the police officers searched the car he
was driving, they had no reason to believe he had lied about his identity and
therefore had no basis to search for evidence of such. We conclude that,
regardless of whether the search was lawful, the inevitable discovery doctrine
applies because, while still at the scene, defendant admitted he initially
provided a false name, at which point the officers could have, and would
have, searched the car for evidence of that misdemeanor offense. We
therefore affirm.


       The record indicates Hickerson had several AKAs, including Jason
         1

Upton Hickerson.


                                                               1
                                 BACKGROUND
      In August 2019, Solano County Sheriff’s Deputy Armando Sanchez and
his partner who was driving, Deputy Jesse Irvin, initiated a traffic stop on a
vehicle that did not have a front license plate—a violation of Vehicle Code
section 5200, subdivision (a). After pulling the vehicle over, the officers
contacted the two occupants. Defendant was the driver.
      When asked for his driver’s license, defendant said he did not have one
and told the officers his name was “Leon Hickerson” and provided a date of
birth. The officers then communicated with their dispatch center, which ran
the name. The dispatch center informed them there was an active arrest
warrant for Leon Hickerson. The officers also requested a “Cal. Photo” from
dispatch, which dispatch provided and which appeared to be of defendant.
      At that point another officer, Deputy Robertson, arrived.
      The officers asked both occupants to exit the vehicle. Defendant was
handcuffed, placed under arrest, and placed in the back of Deputy Sanchez’s
patrol car. Deputy Sanchez told defendant he was being arrested on the
outstanding warrant. The passenger was placed in the back of Deputy
Robertson’s car.
      After the arrests, the officers asked defendant for consent to search the
vehicle, which he refused. Nevertheless, within a “couple minutes” of
defendant’s arrest, Deputy Sanchez and his partner searched the common
areas of the vehicle for identification. Deputy Robertson found a U.S.
Passport and a loaded firearm in the center console. The name on the
passport was “Jason Upton Hickerson.”
      After the search, Deputy Sanchez spoke to defendant “a second time.”
At that point, defendant told Deputy Sanchez “his actual name.”2

      2   Deputy Sanchez testified in pertinent part:


                                        2
      Defendant was charged with one count of possession of a firearm by a
felon (Pen. Code, § 29800, subd. (a)(1)), and one count of possession of
ammunition by a felon. (Id., § 30305, subd. (a)(1).)
      Deputy Sanchez was the sole witness at the hearing on defendant’s
motion to suppress. In addition to testifying to the facts recounted above, he
also testified that when he arrests a suspect on a warrant confirmed through
dispatch, he always attempts to confirm the identity of the suspect through a
fingerprint scanner if available, a Cal. Photo, or through questioning the
suspect. When he saw the Cal. Photo supplied here, Deputy Sanchez “was
convinced based on the photo that it was Mr. Hickerson. They looked very
similar to the photo, and I was convinced that it was him.” Deputy Sanchez
further testified that when he determines a driver has provided a false name,
the vehicle is generally searched for evidence of the correct identity.




      “[Prosecutor] Q. During that conversation when defendant ultimately
      provided you with his real name, was that prior to the search of the
      vehicle or after the search of the vehicle locating the gun?
      “A. That was after. [¶] . . . [¶]
      “Q. . . .When you arrested the defendant after dispatch told you Leon
      Hickerson had a warrant, did you tell him he was arrested at that
      point?
      “A. Yes.
      “Q. And that was based on the warrant?
      “A. Yes.
      “Q. And at that point the defendant did not tell you his true name?
      “A. That’s correct.
      “Q. And then you searched the vehicle?
      “A. That’s correct.
      “Q. Then, did you contact the defendant a second time?
      “A. I did.
      “Q. And is that when you learned that the defendant’s true name was
      not Leon Hickerson?
      “A. That’s correct.”

                                        3
      Defendant argued his motion to suppress should be granted because, at
the time of his arrest and the subsequent search, the officers had no reason to
believe he had falsely identified himself and therefore no grounds to search
the car following his arrest. The prosecution’s principal argument was that
regardless of whether the search was lawful at the time it occurred, the
inevitable discovery doctrine applied. The trial court denied the motion.
      Defendant then pleaded no contest to possession of a firearm by a felon,
and the court granted the People’s motion to dismiss the second count (felon
in possession of ammunition) and sentenced defendant to two years’
probation with credit for time served.

                                DISCUSSION
      “The applicable standards under which we review a trial court’s order
refusing to suppress evidence are well established. In reviewing the denial of
a suppression motion, we consider the record in the light most favorable to
the disposition and defer to the court’s factual findings if supported by
substantial evidence. (People v. Tully (2012) 54 Cal.4th 952, 979. . . .) Any
conflicts in the evidence are resolved in favor of the court’s order. (People v.
Limon (1993) 17 Cal.App.4th 524, 529. . . .) The court’s ruling on whether the
relevant law was violated is a mixed question of law and fact subject to de
novo review. (People v. Hoyos (2007) 41 Cal.4th 872, 891. . . .)[3] Thus, we
exercise independent judgment in determining the legality of a search and
seizure. (Tully, at p. 979.)” (People v. Mathews (2018) 21 Cal.App.5th 130,
137 (Mathews).)




      3 Overruled on another ground as stated in People v. McKinnon (2011)
52 Cal.4th 610, 637-643 and People v. Black (2014) 58 Cal.4th 912, 919–920.

                                         4
      We need not, and do not, decide whether the warrantless search of the
vehicle immediately following defendant’s arrest was lawful, as we agree
with the Attorney General that the inevitable discovery doctrine applies.4
      “[E]vidence that has been illegally obtained need not always be
suppressed.” (Nix v. Williams (1984) 467 U.S. 431, 441 (Nix).) “ ‘The
inevitable discovery doctrine acts as an exception to the exclusionary rule,
and permits the admission of otherwise excluded evidence “if the government
can prove that the evidence would have been obtained inevitably and,
therefore, would have been admitted regardless of any overreaching by the
police.” ’ (People v. Hughston (2008) 168 Cal.App.4th 1062, 1071 . . .
[(Hughston)]; see [People v.] Robles [(2000)] 23 Cal.4th [789,] 800 [(Robles)].)
‘The purpose of the inevitable discovery rule is to prevent the setting aside of
convictions that would have been obtained without police misconduct.’
(Robles, at p. 800.) ‘Fairness can be assured by placing the State and the
accused in the same positions they would have been in had the impermissible
conduct not taken place. However, if the government can prove that the
evidence would have been obtained inevitably and, therefore, would have
been admitted regardless of any overreaching by the police, there is no
rational basis to keep that evidence from the jury in order to ensure the


      4  We note that at the time the search was made, In re Arturo D. (2002)
27 Cal.4th 60, 79, was the controlling law and allowed, under certain
circumstances, warrantless vehicle searches for regulatory and identifying
documentation in locations where such documentation might reasonably be
found. By the time of the motion to suppress, the high court had decided
People v. Lopez (2019) 8 Cal.5th 353, 381 (Lopez), overruling Arturo and
holding a vehicle offense, alone, is not a sufficient basis for a warrantless
search of a car for evidence of identity. The high court observed at the end of
its opinion that the officer had raised a “good faith” defense based on the law
at the time of the search, and the court remanded the case for further
proceedings, presumably on that issue. (Id. at p. 381.)


                                        5
fairness of the trial proceedings. In that situation, the State has gained no
advantage at trial and the defendant has suffered no prejudice. Indeed,
suppression of the evidence would operate to undermine the adversary
system by putting the State in a worse position than it would have occupied
without any police misconduct.’ (Nix [, supra,] 467 U.S. [at p.] 447. . . .) [¶]
‘The prosecution bears the burden of proving by a preponderance of the
evidence that evidence otherwise unlawfully obtained would have been
inevitably discovered.’ (People v. Superior Court (Walker) (2006)
143 Cal.App.4th 1183, 1217 . . . (Walker).) ‘The showing must be based not on
speculation but on “demonstrated historical facts capable of ready verification
or impeachment.” ’ (People v. Hughston, [supra,] at p. 1072.) However, in
assessing whether evidence would inevitably have been discovered, ‘this
“court does not leave its common sense at the door.” ’ (Walker, at p. 1216.)”
(People v. Cervantes (2017) 11 Cal.App.5th 860, 872 (Cervantes), italics & fn.
omitted.)
      Here, defendant told the officers he had no driver’s license and provided
a false name, and he was then arrested on the basis of the warrant associated
with that name and placed in the back of Deputy Sanchez’s patrol car.
Deputy Sanchez did not, at that time, have any doubt as to defendant’s
identity, given the Cal. Photo. Despite defendant’s refusal to give consent,
the officers searched the car and found the passport and the gun.
      Deputy Sanchez then “contact[ed]” defendant a “second time,” at which
point defendant told Deputy Sanchez his true name. The record contains no
other details about this second contact. Thus, there is no evidence defendant,
who had been placed in the back of Deputy Sanchez’s patrol car, was aware of
the search at the time it was being conducted. Nor is there any evidence
Deputy Sanchez told defendant the officers had found the passport, or that he



                                        6
expressed some doubt about defendant’s identity, before defendant told
Deputy Sanchez he had given the officer a false identity. In short, there is no
evidence defendant told Deputy Sanchez his true name because of the search.
        At oral argument, defense counsel maintained there is other evidence
in the record, indeed, significant evidence, about Deputy Sanchez’s second
contact with defendant. According to counsel, this evidence establishes that
Deputy Sanchez held the passport up to defendant’s face before defendant
told Deputy Sanchez he was, in fact, Jason Hickerson, and not his brother,
Leon.
        The testimony of Deputy Sanchez that counsel quoted at oral argument
appears in the following colloquy on further redirect and further recross
examination (we have italicized the testimony quoted by counsel):
        “[Prosecutor] Q. When you looked at the photograph provided via Cal.
        Photo from your dispatcher prior to the search did you determine at the
        time that the subject in the photograph was not defendant?
        “A. No. When I saw the photo I was convinced based on the photo that
        it was Mr. Hickerson. They looked very similar to the photo, and I was
        convinced that it was him.
        “Q. Did you later–okay. So at the time of the search you were
        convinced that the defendant had given you essentially his true name
        because you looked at a photograph and you thought that was the
        correct person?
        “A. Yes.
        “Q. Okay. Then did you later look at a subsequent Cal. Photo?
        “A. I don’t recall looking at a subsequent photo because I had the
        passport, which I used to confirm the photo and passport with his actual
        person.
        “[Prosecutor]: Those are my questions.
        “[The Court]: Anything else?
        “[Defense Counsel]: Yes. [¶] . . . [¶]
        “[Defense Counsel] Q. Deputy, prior to the search of the vehicle you
        were convinced that the Cal. Photo you had been provided matched the
        defendant in this case, the driver of the vehicle, the same person that
        had a warrant for their arrest; is that right?
        “A. Yes.


                                        7
      “[Defense Counsel]: Nothing further.
      “[The Court]: Anything else?
      “[Defense Counsel]: No further questions.”
      We do not agree that this colloquy, and, specifically, the testimony
defense counsel quoted at oral argument, establishes what defense counsel
claimed it does. In context, it is apparent that this exchange concerned
whether or not Deputy Sanchez believed, at the time of the arrest and the
subsequent search, that defendant was who he initially claimed to be—his
brother, Leon. This undisputed fact was the principal reason why defendant
claimed in the trial court that the search was unlawful. As we have noted, by
the time of the suppression hearing, our Supreme Court had decided Lopez
and overturned In re Arturo D. However, in Lopez, the high court indicated
that even in a traffic stop situation, a limited search for evidence of
identification is still permissible where the officer reasonably believes he has
been given false identifying information. (Lopez, supra, 8 Cal.5th at p. 372.)
      Thus, defense counsel argued in the trial court:
           “[T]he People have not presented as a justification for the search,
           in this case there was no reason to search the vehicle. The
           driver, according to the deputy, everyone was convinced that the
           Cal. Photo he received was the driver of the vehicle. And the
           deputy testified that the way that he identified whether or not
           someone is the subject of an arrest warrant is by either a
           fingerprint scanner or the use of Cal. Photo. In this case he used
           Cal. Photo. He identified the person, the driver of the vehicle as
           the person who was the subject of the arrest warrant. And that’s
           the end. [¶] . . . So the facts of this case where the deputy is
           convinced that this gentleman, the defendant, is the subject of
           the arrest warrant. And he’s already arrested. There is no cause
           to get back in the vehicle other than general rummaging. That’s
           what we have here.”
      Moreover, the one line of Detective Sanchez’s testimony that defense
counsel focused on at oral argument neither says, nor establishes, that
Deputy Sanchez displayed the passport to defendant as he approached a


                                        8
second time or held the passport up alongside defendant’s face before
defendant told Deputy Sanchez he was, in fact, Jason Hickerson, not his
brother, Leon Hickerson. What this line of testimony says is that Deputy
Sanchez did not ask for a second Cal. Photo because he had found the
passport, which he used to “confirm the photo and passport with his actual
person.” This says nothing about how or when Deputy Sanchez confirmed the
photo and passport “with [defendant’s] actual person.”
      At oral argument, counsel insisted the only conclusion one can reach
from Deputy Sanchez’s testimony is that Sanchez held the passport up to
defendant’s face and that is what precipitated defendant’s telling Sanchez he
had provided the officer with the name of his brother. We do not agree. For
one thing, only minutes before, Deputy Sanchez had arrested defendant and
walked him over to the squad car and placed him in the backseat. Thus,
Deputy Sanchez was fully aware of what defendant looked like by the time
the officers found the passport, and Sanchez may have meant that his
personal observation of defendant was his point of reference. Or, Deputy
Sanchez may have held the passport up, but after defendant announced he
was, in fact, Jason, not his brother, Leon. The salient point is that the record
does not establish what defense counsel claims—that defendant admitted he
gave the officers a false identity only because, and only after, Deputy Sanchez
displayed the passport.5
      Indeed, it is telling that defense counsel in the trial court never made
the argument counsel made at oral argument. Rather, trial counsel’s
response to the prosecution’s reliance on the inevitable discovery doctrine



      5  As we have recited, defense counsel had every opportunity in the trial
court to cross-examine Deputy Sanchez, but asked no questions as to how or
when, or even if, Sanchez displayed the passport to defendant.


                                       9
was that this theory does not apply when there has been a Fourth
Amendment violation, citing Hughston, supra, 168 Cal.App.4th 1062.
      Counsel argued:
      “And now it’s attempted to be justified in retrospect as inevitable
      discovery, which I’d like to address for the record specifically the case of
      People vs. Hughston, H-u-g-h-s-t-o-n, where the First District Court of
      Appeal–and this is found at 166 Cal.App.4th 1062. The Court of
      Appeal indicates that inevitable discovery is not to be used. Let me get
      the language here. The First District Court of Appeal states that ‘a
      violation of the Fourth Amendment may not be disregarded simply
      because the police, had they thought about the situation more carefully,
      could have come up with a lawful means of achieving their desire to be
      solved [sic].’ And that is found at page 899 of the Hughston decision. I
      think that’s what we have here. We have all these different means
      trying to justify, but it’s clearly unlawful.”


      Hughston bears no similarity to the instant case. In that case, the
defendant traveled to Mendocino County in a Hummer vehicle that was
loaded with drugs which defendant intended to sell. On arriving at a
campground, defendant set up shop. After undercover federal agents
observed the defendant engage in several transactions, they searched his
backpack and the Hummer. The pivotal fact with respect to the Hummer
was that the defendant had constructed “a tentlike structure that surrounded
the Hummer.” (Hughston, supra, 168 Cal.App.4th at pp. 1064–1065, 1068–
1069 [the tarp and frame structure “completely enclosed a 10-by-30-foot area
that included within it tents, an eating area, and the Hummer”].) The
appellate court upheld the search of the backpack but reversed as to the
search of the Hummer. (Id. at pp. 1065, 1069–1071.) The court concluded
the tarp and frame structure was the equivalent of a large camping tent and
that persons erecting such structures on national forest lands have a
reasonable expectation of privacy in their temporary abode. (Id. at pp. 1069–



                                       10
1071.) Accordingly, the agents needed a warrant to enter and search the
premises, which included, in this case, the Hummer. (Id. at p. 1071.)
      The appellate court did not hold the inevitable discovery doctrine does
not apply to searches that otherwise violate the Fourth Amendment. Rather,
what the court pointed out is that failure to obtain a warrant for entry into
an abode, such as the tent structure, cannot be excused merely because there
was probable cause to enter and search at the time, and the officers therefore
would have obtained a warrant had they sought one. (Hughston, supra,
168 Cal.Ap.4th at p. 1072.) Indeed, applying the inevitable discovery
doctrine in such circumstances would eviscerate the warrant requirement.
(Ibid.)
      That, however, is not the situation in the case at hand. Following the
discovery that defendant had provided a false name, the officers had probable
cause to arrest him for false representation of identity and could have, and
according to Deputy Sanchez would have pursuant to standard practice,
searched the car for evidence of that offense. (Pen. Code, § 148.9; Arizona v.
Gant (2009) 556 U.S. 332, 346 [“Under our view,” case law “permit[s] an
officer to conduct a vehicle search when . . . it is reasonable to believe the
vehicle contains evidence of the offense of arrest.”].) Indeed, as our high court
recognized in Lopez, “where an officer believes he or she has been given false
identification information, other exceptions may come into play. At that
point, the officer is no longer solely concerned with issuing an enforceable
traffic citation; lying to a police officer about one’s identity is a criminal
offense punishable by imprisonment in county jail. (Pen. Code, § 148.9; Veh.
Code, §§ 31, 40000.5.) Under the automobile exception to the warrant
requirement, an officer may search a vehicle if the officer has probable cause




                                         11
to believe that evidence of a crime will be found inside.” (Lopez, supra,
8 Cal.5th at p. 372.)
      Such a search would have uncovered the firearm. Thus, the firearm
“ ‘inevitably would have been discovered by lawful means.’ ” (People v. Fayed
(2020) 9 Cal.5th 147, 184, quoting People v. Coffman and Marlow (2004) 34
Cal.4th 1, 62; see, e.g., Nix, supra, 467 U.S. at p. 444 [even though police had
defendant lead them to the victim’s body without defense counsel being
present and had seized evidence from the body, ongoing volunteer searches
for the body would have inevitably uncovered the evidence]; Cervantes, supra,
11 Cal.App.5th at pp. 871–874 [even assuming officer should have ceased
looking through bags in the back seat of a vehicle stopped for a vehicle
violation, once officer learned passenger was on felony probation, was subject
to a full search clause, and had given the officer a false identity, the officer
would have been entitled to search, and would have searched, all areas
within reach of the passenger and would have found drugs in the console,
which, in turn, would have permitted further search of the vehicle and,
inevitably, have led to discovery of the drugs in the bags].)
                                  DISPOSITION
      The judgement is affirmed.




                                        12
                                          _________________________
                                          Banke, J.


We concur:


_________________________
Margulies, P.J.


_________________________
East, J.*




*Judge of the San Francisco Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.



A162243, People v. Hickerson


                                     13